Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
FRANCES MORALES D/B/A GELIPAS          ) 
REALTY,                                                            )                     No. 08-05-00239-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                 County Court at Law No. 3
)
ALBERTO CHACON-RIVAS,                          )                   of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 2005-J00023)

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1.  The motion reflects that the parties have resolved their dispute as a result of
mediation.  Accordingly, we grant the motion and dismiss the appeal with prejudice.  Costs in this
court are taxed against Appellant.  See Tex.R.App.P. 42.1(d).


March 9, 2006                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.